Citation Nr: 0943639	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residual 
deformity, right great toe, with amputation, distal end of 
right great toe, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
deviated nasal septum.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in September 2006.  The RO 
adjudicated matters of service connection for right leg and 
back conditions in October 2006, but the Veteran did not 
appeal those decisions.  

A September 2006 communication from the Veteran suggests a 
claim for secondary service connection for sinus and ear 
infections secondary to the Veteran's service-connected 
deviated nasal septum.  This matter is referred to the RO for 
clarification and appropriate action.  

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had a right great toe amputation with 
removal of the metatarsal head.

2.  The Veteran's deviated nasal septum does not cause 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residual deformity, right great toe, with 
amputation, distal end of right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5171 (2009).

2.  The criteria for an increased (compensable) rating for 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in September 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained VA medical records; assisted the Veteran in 
obtaining evidence; afforded the Veteran a VA examination for 
deviated nasal septum in January 2006; and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  A 
VA examination is not necessary to decide the claim for an 
increased rating for right great toe disability.  It has not 
been alleged, and there is no other indication, that it has 
become worse, and there is information of record already as 
to where on the right great toe the amputation occurred.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Pertinent criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Right great toe

The Veteran feels that a higher rating is warranted for his 
service-connected right great toe disability.  His September 
2006 assertions that it causes him ankle, knee, and back 
problems were addressed by the RO in an October 2006 denial 
of service connection for a right leg condition which he did 
not appeal.  

The disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5171.  Under that code, amputation of the great toe with 
removal of metatarsal head warrants a 30 percent rating.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

VA X-rays of the Veteran's right foot taken in October 1990 
indicate that he had an amputation of the distal end of his 
right great toe.  The Veteran has not contended, nor does the 
evidence show, that he has had an amputation with removal of 
the metatarsal head, or a right great toe disability that is 
its equivalent, when the provisions of 38 C.F.R. §§ 4.40, 
4.45 are considered.  The possibility of an extraschedular 
rating has been considered.  However, there is no evidence 
that the service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
right great toe disability would appear to fit squarely 
within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In light of the above, an 
increased rating is not warranted for his right great toe 
amputation disability.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Deviated nasal septum

The Veteran feels that a higher rating is warranted for his 
service-connected deviated nasal septum.  He argued in 
September 2006 that it results in sinus and ear infections, 
but those claims have been referred to the RO for 
adjudication and are not inextricably intertwined with the 
instant appeal as they involve different diagnostic codes and 
would be compensated separately.  His deviated nasal septum 
is rated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under 
Diagnostic Code 6502, a 10 percent rating is warranted for 
nasal septum deviation if there is 50-percent or more 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

The VA examination which was conducted in January 2006 
revealed patent nasal passages bilaterally with minimal 
deviation remaining on the left at 20 percent.  Since the 
evidence reveals that the Veteran does not have 50-percent or 
more obstruction of the nasal passage on both sides or 
complete obstruction on one side, a compensable rating is not 
warranted for his service-connected deviated nasal septum.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for residual deformity, right great toe, 
with amputation, distal end of right great toe, is denied.

An increased rating for deviated nasal septum is denied.


REMAND

The Veteran's DD Form 214 indicates that his military 
occupational specialty was Fabric and Rubber Products 
Specialist 58250.  He asserted in September 2006 that he has 
diabetes mellitus as a result of repeated exposure to 
solvents and paints used during service.  He named fiberglass 
resins and solvents, toluene, naptha, methy-ethyl-ketone, and 
lacquer thinner.  Records show that he has diabetes mellitus 
and is being treated for it currently.  Under the 
circumstances, the Board believes a VA examination is 
necessary in light of the provisions of 38 C.F.R. § 3.159.  

Beforehand, however, any additional VA medical records of 
treatment the Veteran has received for diabetes mellitus 
since October 2007 should be obtained.  VA medical records 
are constructively of record and must be obtained.  See 38 
C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
medical records of treatment the 
Veteran has received for diabetes 
mellitus since October 2007.  

2.  Thereafter, schedule the Veteran 
for a VA examination for diabetes 
mellitus.  Provide the examiner with 
the claims file.  All necessary special 
studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's current 
diabetes mellitus disability had its 
onset during active service or within 
one year after service, or is related 
to any in-service disease or injury or 
to exposure to solvents and paints 
during service as alleged.

The examiner should provide a rationale 
for all conclusions reached.  

3.  Thereafter, again consider the 
Veteran's pending diabetes claim in light 
of all additional evidence added to the 
record since the December 2006 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


